THIRD AMENDMENT TO LEASE
     This Third Amendment to Lease (“Third Amendment”) is made and entered into
as of the 1st day of October, 2008 by and between SCIENCE PARK DEVELOPMENT
CORPORATION, a Connecticut corporation with offices at 25 Science Park, New
Haven, Connecticut 06511 (“Landlord”) and VION PHARMACEUTICALS, INC., a Delaware
corporation with offices at 4 Science Park, New Haven, Connecticut 06511
(“Tenant”).
W I T N E S S E T H :
     WHEREAS, Landlord and Tenant entered into that certain Lease dated as of
November 1, 2001 (the “Original Lease”) the terms of which are incorporated
herein by reference thereto whereunder, inter alia, Landlord leased to Tenant
and Tenant leased from Landlord 19,738 rentable square feet (the “Leased
Premises”) on the first, third and fourth floors of the Building as defined in
the Original Lease; and
     WHEREAS, said Original Lease has been amended on two previous occasions, to
wit, by that certain First Amendment to Lease entered into as of January 25,
2006 (“First Amendment”) and by that certain Second Amendment to Lease entered
into as of June 27, 2007 (“Second Amendment”), the terms of each such amendment
being incorporated herein by reference thereto; and
     WHEREAS, said Original Lease as so amended (hereinafter collectively the
“Lease”) remains in full force and effect as of the date hereof and binding upon
the parties in manner as set forth therein; and
     WHEREAS, the parties desire to further amend the Lease as set forth in the
herein Third Amendment to stipulate the terms and conditions upon which shall
occur the surrender by Tenant of all of the first floor space consisting for the
purposes hereof of 4,738 rentable square feet and currently forming a part of
the Building 4 Leased Premises as defined in the said Second Amendment;
     NOW THEREFORE, in consideration of the mutual terms, conditions and
covenants as contained in the Lease, as amended heretofore, and as further
amended by the provisions of this Third Amendment, Landlord and Tenant agree as
follows:
     1. Leased Premises. Effective as of October 1, 2008, Section 1.1(a) of the
Lease is hereby amended and restated to stipulate and read as follows:
          1.1 Leased Premises.
          (a) Landlord holds fee simple title to that certain land and the
improvements thereon known as 4 Science Park, which real property has an address
of 375 Winchester Avenue, New Haven, Connecticut and which real property is more
fully described on Exhibit A attached to the Lease and made a part thereof (the
“Building 4 Property”). Tenant shall lease from Landlord a portion of the
Building 4 Property (“Building 4”), which portion is located on the

 



--------------------------------------------------------------------------------



 



East side of Building 4 on the third and fourth floors and consists of
approximately 15,000 rentable square feet, which leased space is delineated on
the revised floor plan attached to this Third Amendment as Schedule A-1 and made
a part hereof (the “Building 4 Leased Premises”). Tenant’s rights under this
Lease shall include, in common with other tenants of Building 4, use of the land
and the facilities, accesses, hallways, roadways, sidewalks, and like service
and scenic improvements in grounds (with the exception of parking areas), which
are intended for the common use and tenants of Building 4 (“Building 4 Common
Facilities”). The Building 4 Property is part of an area of approximately eighty
acres generally referred to as “Science Park”.
     2. Term. Effective as of October 1, 2008, Section 2.1(a) of the Lease is
hereby amended by deleting all references in the first sentence thereof to
“Building 4 Premises” and substituting therefor “Building 4 Leased Premises”.
     3. Base Rent. Section 3.1 of the Lease, as amended by the First Amendment
and Second Amendment, is further amended herein effective as of and after
October 1, 2008 by striking and restating the Base Rent table set forth in
Section 3.1(i) and by replacing in its place and stead the following Base Rent
table:

                                                      Base Rent     Building 4  
Building 5             Building 4   Building 5   Building 5                
Building 4   Monthly   Annual   Monthly               Annual Base   Base   Base
  Base           Total Rental Period   Rent   Rent   Rent   Rent   Annual  
Monthly
7/1/07 to 3/12/08
  $ 217,118.00     $ 18,093.17                     $ 217,118.00     $ 18,093.17
 
 
                                               
3/13/08 to 9/30/08
  $ 217,118.00     $ 18,093.17     $ 71,500.00     $ 5,958.33     $ 288,618.00  
  $ 24,051.50  
 
                                               
10/1/08 to Expiration Date
  $ 165,000.00     $ 13,750.00     $ 71,500.00     $ 5,958.33     $ 236,500.00  
  $ 19,708.33  

     4. Release of First Floor Premises. Landlord and Tenant stipulate and agree
that effective as of September 30, 2008, Tenant’s tenancy of that portion of the
Building 4 Leased Premises located on the first floor (that first floor portion
being called the “Released Premises”) is canceled and terminated and Tenant
surrenders that portion of the Building 4 Leased Premises. Landlord hereby
accepts the Released Property in its “as is” “where is” condition and in full
satisfaction of Tenant’s obligations under the Lease. Notwithstanding the
foregoing, Landlord grants and conveys unto Tenant the right to access, use,
operate, maintain and/or repair the telecommunications and network equipment,
wiring and cabling (collectively, the Telecommunications Equipment”) used by or
for the benefit of Tenant and located in various

2



--------------------------------------------------------------------------------



 



locations in the common area of the first floor of Building 4 including a
secured utility closet. Prior to any access for the foregoing purposes to any
area except for the aforementioned utility closet, Tenant or its contractors and
subcontractors as the case may be shall provide reasonable prior notice to
Landlord or its building manager and to any then current tenant in possession of
the Released Premises (a “Tenant-in-Possession”) or any employee of a
Tenant-in-Possession present upon the Released Premises, of Tenant’s intent to
enter for such purposes. Such access shall be limited to the foregoing purposes
and shall be permitted only during ordinary and customary business hours and
days unless otherwise permitted by the Tenant-in-Possession or by any employee
of the Tenant-in-Possession present upon the Released Premises. Tenant for
itself and its contractors and subcontractors agrees to make all reasonable
efforts to avoid disruption to the quiet enjoyment of the Released Premises on
the part of the Tenant-in-Possession.
     5. Personal Property. Tenant does hereby absolutely and irrevocably assign
and convey unto Landlord and its successors and assigns, without representation
or warranty of any kind, all of Tenant’s right, title and interest, if any, in
and to all tangible personal property and equipment owned by Tenant and located
within the Released Premises on October 1, 2008, including, but not limited to,
the modular vivarium facility installed in the Released Premises (collectively,
the “Personal Property”); provided that, notwithstanding the foregoing, there
shall be no assignment or conveyance of (i) any Telecommunications Equipment,
and/or (ii) any tangible personal property and equipment in the Building 4
Leased Premises, other than the Released Premises, or the Building 5 Leased
Premises. Landlord hereby accepts the Personal Property in its “as is” “where
is” condition without representation or warranty of any kind by Tenant. Tenant
shall hereby waive any claim with respect to the Personal Property.
     6. Landlord Work. Landlord at its sole cost and expense shall promptly
commence and diligently pursue until completion all work necessary or reasonably
required to secure Door A as shown on Exhibit A and to relocate HVAC controls
from Space B1 to an appropriate HVAC control location within the Building in
Landlord’s reasonable judgment and reasonably acceptable to Tenant. Landlord
shall use commercially reasonable efforts to complete such work no later than
December 1, 2008. All such work shall be performed in a good and workmanlike
manner that minimizes any disruption to Tenant’s use and enjoyment of the Leased
Premises and in compliance with all laws.
     7. Ratification; Definitions. The terms, conditions and provisions of said
Original Lease as modified by the terms of the First Amendment and Second
Amendment are hereby ratified and confirmed in all respects except as further
amended by the terms, conditions and provisions of this Third Amendment. All
capitalized terms used but not defined in this Third Amendment shall have the
respective meanings ascribed to such terms in the Lease.
     8. Conflict. In the event of any conflict between the terms, conditions and
provisions of this Third Amendment and the terms, conditions and provisions of
said Original Lease as modified by the First Amendment and Second Amendment,
then in such event the terms, conditions and provisions of this Third Amendment
shall govern and prevail in all respects.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have set their hands and seals as of
the day and year first above written.

                  In the presence of:       LANDLORD

SCIENCE PARK DEVELOPMENT CORPORATION    
 
               
/s/ David Fletcher
      By   /s/ David Silverstone    
 
               
 
               
/s/ Jessica Minardi
               
 
               
 
                In the presence of:       TENANT    
 
                        VION PHARMACEUTICALS, INC.    
 
               
/s/ David Fletcher
      By   /s/ Howard Johnson    
 
               
 
          President and CFO    
 
          Vion Pharmaceuticals, Inc.    
 
               
/s/ Thomas Sommer
               
 
               

4



--------------------------------------------------------------------------------



 



   
STATE OF CONNECTICUT
)
 
) ss.: New Haven; October 14, 2008
COUNTY OF NEW HAVEN
)

     Personally appeared, David Silverstone, Chairman and CEO of Science Park
Development Corporation, signer and sealer of the foregoing instrument, and
acknowledged the same to be her/his free act and deed and the free act and deed
of said corporation, before me.

         
 
  /s/ Jessica Minardi    
 
       
 
  Notary Public    
 
  My Commission Expires: March 31, 2010    

   
STATE OF CONNECTICUT
)
 
) ss.: New Haven; October 10, 2008
COUNTY OF NEW HAVEN
)

     Personally appeared, Howard Johnson, President and CFO of Vion
Pharmaceuticals, Inc., signer and sealer of the foregoing instrument, and
acknowledged the same to be her/his free act and deed and the free act and deed
of said corporation, before me.

         
 
  /s/ Jessica Minardi    
 
       
 
  Notary Public    
 
  My Commission Expires: March 31, 2010    

5